-“ECEIVED

MAY 23 2019 UNITED STATES DISTRICT COURT
. WESTERN DISTRICT OF LOUISIANA
wesmae “SP OF LOUIS! ALEXANDRIA DIVISION
Ae vA, LOUISIANA
VAUGHN JOHNSON, CIVIL ACTION NO. 1:19-CV-152-P
Petitioner
VERSUS JUDGE DEE D. DRELL
ICE, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Respondents
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the Complaint (Doc. 1) and Amended Complaints (Docs.
10, 25) are DISMISSED for lack of jurisdiction, WITH PREJUDICE as to the
jurisdictional issue and WITHOUT PREJUDICE as to the merits of Johnson’s claims.

IT IS FURTHER ORDERED that, based on this action and Johnson’s three
prior suits that were dismissed for lack of jurisdiction, Johnson is PROHIBITED from

filing additional Bivens or § 2241 suits raising claims related to or arising from his

 

removal order.
_ _ AD
THUS DONE AND SIGNED at Alexandria, Louisiana, this 2 2 day of
vid AY , 2019.

  

DEE D. “DRELL
UNITED STATES DISTRICT JUDGE
